Title: From George Washington to Major General Charles Lee, 27 November 1776
From: Washington, George
To: Lee, Charles



Dear Sir
New Ark Novr the 27th 1776

I last night received the favor of your Letter of the 25th. My former Letters were so full and explicit as to the necessity of your marching as early as possible, that it is unnecessary to add more on that Head. I confess I expected you would have been sooner in motion. The force here when joined by yours, will not be adequate to any great opposition, at present it is weak, and it has been more owing to the badness

of the weather that the Enemys progress has been checked, than any resistance we could make. They are now pushing this way—part of ’em have passed the Posaic. Their Plan is not entirely unfolded, but I shall not be surprized if Philadelphia should turn out the Object of their movement. The distress of the Troops for want of Cloaths, I feel much, but what can I do? Having formed an enterprize against Roger’s &c. I wish you may have succeeded. I am Dr Sir with great esteem Yr Most Obedt St.
